     0:20-cv-00862-BHH       Date Filed 02/03/21    Entry Number 46      Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Christopher Lewis,               )
                                 )
                  Petitioner,    )
                                 )              Civil Action No. 0:20-862-BHH
v.                               )
                                 )                            ORDER
Warden Bryan K. Dobbs,           )
                                 )
                  Respondent.    )
________________________________ )

       This matter is before the Court upon Christopher Lewis’s (“Petitioner”) petition for

habeas corpus, filed pursuant to 28 U.S.C. § 2241. On October 7, 2020, Magistrate Judge

Paige J. Gossett issued a Report and Recommendation (“Report”) in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.). In her Report, the

Magistrate Judge recommended that the Court dismiss Petitioner’s § 2241 petition without

prejudice for lack of jurisdiction and find moot Respondent’s motion for summary judgment.

Both Petitioner and Respondent filed objections to the Magistrate Judge’s Report, and the

matter is ripe for review.

                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).
      0:20-cv-00862-BHH            Date Filed 02/03/21        Entry Number 46           Page 2 of 8




                                             DISCUSSION

       “[I]t is well established that defendants convicted in federal court are obliged to seek

habeas relief from their convictions and sentences through § 2255.” Rice v. Rivera, 617

F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997) (en

banc)). However, § 2255 contains a “savings clause” that allows federal prisoners to

proceed under § 2241 when a motion under § 2255 would prove “inadequate or ineffective”

to test the legality of the detention.1 In re Vial, 115 F.3d at 1194. Importantly, “the remedy

afforded by § 2255 is not rendered inadequate or ineffective merely because an individual

has been unable to obtain relief under that provision . . . or because an individual is

procedurally barred from filing a § 2255 motion . . . .” Id. at n. 5.

       In In re Jones, 226 F.3d 328 (4th Cir. 2000), the Fourth Circuit explained that to

meet the savings clause under § 2255 and proceed under § 2241 when contesting the

underlying validity of a criminal conviction, a petitioner must show that:

       (1) at the time of the conviction, settled law of this circuit or the Supreme
       Court established the legality of the conviction; (2) subsequent to the
       prisoner’s direct appeal and first § 2255 motion, the substantive law changed
       such that the conduct of which the prisoner was convicted is deemed to be
       non-criminal; and (3) the prisoner is unable to meet the gatekeeping
       provisions of § 22552 because the new rule is not one of constitutional law.


       1
           The “savings clause” states:

       An application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply
       for relief by motion pursuant to this section, shall not be entertained if it appears that the
       applicant has failed to apply for relief, by motion, to the court which sentenced him, or that
       such court has denied him relief, unless it also appears that the remedy by motion is
       inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e).
       2
           The “gatekeeping provisions” in § 2255(h) provides:

       A second or successive motion must be certified as provided in section 2244 by a panel of

                                                     2
      0:20-cv-00862-BHH           Date Filed 02/03/21        Entry Number 46           Page 3 of 8




226 F.3d at 333-34.

       In her Report, the Magistrate Judge outlined the relevant background including

Petitioner’s previous motion filed pursuant to 28 U.S.C. § 2255. Next, the Magistrate Judge

reviewed Petitioner’s instant claims to determine whether they satisfy the “savings clause”

set forth in § 2255.

       First, the Magistrate Judge found that Petitioner’s claim stemming from the United

States Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), fails

to satisfy the third prong of the In re Jones test because Davis presents a new rule of

constitutional law made retroactive on collateral review. In his objections to the Magistrate

Judge’s Report, Petitioner concedes that his Davis claim is not cognizable under § 2241,

and the Court agrees with the Magistrate Judge’s analysis and adopts this portion of the

Magistrate Judge’s Report. (See ECF Nos. 39 at 6 and 42 at 1-2.)

       Second, in her Report, the Magistrate Judge found that Petitioner’s claim stemming

from the United States Supreme Court’s decision in Rehaif v. United States, 139 S. Ct.

2191 (2019), fails to satisfy the second half of the second prong of the In re Jones

test–which asks whether the substantive change in law rendered the conduct of which

Petitioner was convicted non-criminal. The Magistrate Judge explained: “Petitioner’s

allegations do not suggest that Rehaif rendered his possession of a firearm not criminal,


       the appropriate court of appeals to contain–

       (1) newly discovered evidence that, if proven and viewed in light of the evidence as a whole,
       would be sufficient to establish by clear and convincing evidence that no reasonable fact
       finder would have found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on collateral review by the
       Supreme Court that was previously unavailable.

28 U.S.C. § 2255(h).

                                                      3
      0:20-cv-00862-BHH       Date Filed 02/03/21     Entry Number 46      Page 4 of 8




and therefore do not properly invoke the court’s jurisdiction under § 2241.” (ECF No. 39

at 8 (citing cases).)

       Both Petitioner and Respondent object to this portion of the Magistrate Judge’s

Report. Specifically, Petitioner asserts that his plea agreement never addressed what he

knew about his prohibited status and that the Rule 11 colloquy only included the facts from

his plea agreement. Accordingly, Petitioner asserts that he did not admit a necessary

element of the charge and was convicted without admitting that he knew of his status as

a felon when he had a firearm. (ECF No. 42 at 3.)

       Similarly, Respondent objects by asserting that the conduct of which Lewis was

convicted is no longer sufficient to be deemed criminal because Lewis was not charged

with an essential element of the crime, namely, contemporaneous knowledge of his felony

status. Thus, Respondent urges the Court to reject the Magistrate Judge’s finding that the

Court lacks jurisdiction of Petitioner’s Rehaif claim, and instead deny relief on the merits.

Specifically, Respondent argues that Lewis cannot show that any Rehaif error in his

indictment or plea colloquy had a substantial or injurious effect on the outcome of his case

because Lewis’s substantial history of felony convictions and prior terms of

imprisonment–which were outlined in the presentence report and not objected to by

Lewis–make it entirely implausible that Lewis was unaware of his felony status when he

possessed the firearm.

       Here, Petitioner was convicted in the Eleventh Circuit, and thus, the Court looks to

Eleventh Circuit substantive law in evaluating whether Petitioner’s Rehaif claim satisfies the

savings clause. The applicable procedural law, however, is that of the Fourth Circuit. Hahn

v. Moseley, 931 F.3d 295 (4th Cir. 2019) (“In evaluating substantive claims under the

                                              4
     0:20-cv-00862-BHH        Date Filed 02/03/21     Entry Number 46       Page 5 of 8




savings clause . . . we look to the substantive law of the circuit where a defendant was

convicted.”) (citing In re Davenport, 147 F.3d 605, 611-12 (7th Cir. 1998); see also Eames

v. Jones, 793 F. Supp. 2d 747, 750 (E.D.N.C. 2011)).

       The Eleventh Circuit has explained that Rehaif “did not announce a ‘new rule of

constitutional law,’ but, instead, clarified that, in prosecuting an individual under 18 U.S.C.

§ 922(g) and 18. U.S.C. § 924(a)(2)–which provides that anyone who ‘knowingly violates’

§ 922(g) can be imprisoned for up to 10 years–the government must prove that the

defendant knew he violated each of the material elements of § 922(g).” In re Palacios, 931

F.3d 1314, 1315 (11th Cir. 2019) (citing Rehaif, 139 S. Ct. at 2195-96); see also In re

Wright, 942 F.3d 1063, 1064-65 (11th Cir. 2019) (stating Rehaif “clarified the requirements

for prosecuting an individual under 18 U.S.C. §§ 922(g) and 924(a)(2)”). Courts in the

Eleventh Circuit have not directly addressed, in the context of a § 2241 petition, whether

Rehaif changed the substantive law such that the conduct of which the prisoner was

convicted was deemed non-criminal. This appears to be a result of the Eleventh Circuit’s

limited application of the savings clause to § 2241 petitions. See, e.g., McCarthan v.

Director of Goodwill Industries-Suncoast, Inc., 851 F.3d 1076, 1086, 1090 (11 th Cir. 2017);

Tannehill v. Romero, No. 1:19-524-MHH-JHE, 2020 WL 58458 (N.D. Ala. Jan. 6, 2020).

       Here, unlike the petitioner in Rehaif, who proceeded to trial and was convicted of

violating 18 U.S.C. § 922(c), Petitioner pleaded guilty. “Post Rehaif, ‘[c]ourts considering

§ 2255 motions have declined to vacate a criminal defendant’s sentence when he has

pleaded guilty to the offense.” Allen v. Dobbs, No. CV 1:20-321-HMH-SVH, 2020 WL

907513, at *4 (D.S.C. Jan. 31, 2020) (quoting United States v. Bain, No.

5:18-029-KKC-MAS-1, 2020 WL 406682, at *2 (E.D. Ky. Jan. 7, 2020)), adopted by 2020

                                              5
      0:20-cv-00862-BHH        Date Filed 02/03/21     Entry Number 46       Page 6 of 8




WL 901407 (D.S.C. Feb. 25, 2020); see also Capalbo v. Antonelli, No. 1:19-1946-TMC-

SVH, 2020 WL 4588406 (D.S.C. March 30, 2020) (quoting the same). This is because

Rehaif concerns the government’s burden of proof at trial; specifically, the government

must prove both that the defendant knew he possessed a firearm and that he knew he

belonged to a category of persons barred from possession. When a defendant pleads

guilty, however, and does not go to trial, he relieves the government of its burden, making

Rehaif’s holding irrelevant. See Allen, 2020 WL 907513, at *4 (“While Rehaif dissects the

requirements to sustain a jury conviction under § 922(g), because Petitioner pleaded guilty

[ ] this contention is moot.” (internal citation omitted)); Thompson, 2019 WL 5727976, at *4

(“Because movant plead[ed] guilty to the one-count indictment and his case never went to

trial, the burden of proof for the government had the case gone to trial, is irrelevant.”).

Thus, under this line of reasoning, Petitioner fails to meet the second prong of the In re

Jones test, and the instant petition is subject to dismissal for lack of jurisdiction.

       Moreover, the Court notes that to the extent the government retains a burden

to prove the elements of a § 922(g) violation in the context of a guilty plea, Petitioner does

not argue that he was unaware he had prior felony convictions. See Capalbo, 2020 WL

3496641 (finding that a § 2241 petitioner’s conduct continued to be criminal under § 922(g)

even after Rehaif where the petitioner did not argue he had no knowledge of his status as

a felon and where evidence established his knowledge). Rather, Petitioner merely asserts

that he “did not admit to a necessary element of the charge: contemporaneous knowledge

of his felony status.” (ECF No. 42 at 5 (emphasis added).) Ultimately, the Court believes

that the government met its burden, as it is wholly inconceivable that Petitioner did not

know of his prohibited status when he possessed the firearm in 2014, in light of the

                                               6
     0:20-cv-00862-BHH        Date Filed 02/03/21     Entry Number 46     Page 7 of 8




substantial criminal history and prior terms of imprisonment which were thoroughly outlined

in his pre-sentence report and to which Petitioner did not object. Thus, the Court agrees

with the Magistrate Judge that Petitioner’s conduct continued to be criminal following

Rehaif, and under this line of reasoning, Petitioner again fails to meet the second prong of

the In re Jones test.

       Nevertheless, to the extent this Court is wrong and Petitioner can satisfy the savings

clause, thereby giving this Court has jurisdiction to consider Petitioner’s Rehaif claim, the

Court also agrees with Respondent that Lewis cannot show that the omission of the

knowledge-of-status element from his indictment and plea agreement prejudiced him or

otherwise had a substantial or injurious effect on the outcome of his case. See, e.g.,

United States v. McLellan, 958 F.3d 1110, 1119 (11th Cir. 2020) (citing United States v.

Reed, 941 F/3d 1018, 1022 (11th Cir. 2019) (finding that “where the record clearly

demonstrates that it would be implausible for the defendant to not have been aware of his

felony status, a Rehaif error does not affect his substantial rights”). As the government

points out in its motion for summary judgment, and as explained above, Lewis’s

presentence report shows that he was sentenced to more than one year in prison several

times before he possessed a firearm in 2014, and he cannot credibly argue that he was

unaware that he had been convicted of at least one crime punishable by imprisonment for

a term exceeding one year when he possessed the firearm in 2014. Accordingly, to the

extent the Court does have jurisdiction to consider Petitioner’s Rehaif claim, the Court

agrees with Respondent that it fails on the merits.

                                      CONCLUSION

       Based on the foregoing, the Court agrees with the Magistrate Judge that this matter

                                             7
      0:20-cv-00862-BHH          Date Filed 02/03/21       Entry Number 46         Page 8 of 8




is subject to dismissal for lack of jurisdiction. Accordingly, the Court adopts the Magistrate

Judge’s Report (ECF No. 39) and overrules Petitioner’s objections (ECF No. 42) and

Respondent’s objections (ECF No. 41).3 As a result, this action is dismissed without

prejudice for lack of jurisdiction.

       AND IT IS SO ORDERED.

                                                               /s/Bruce H. Hendricks
                                                               The Honorable Bruce H. Hendricks
                                                               United States District Judge

February 3, 2021
Charleston, South Carolina

                                                ******

                                NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that any right to appeal this order is governed by Rules 3

and 4 of the Federal Rules of Appellate Procedure.




        3
          As explained in more detail above, however, to the extent the Court does have jurisdiction to
consider Petitioner’s Rehaif claim, the Court agrees with Respondent that the claim fails on the merits.

                                                   8
